DETAILED ACTION
Status of Claims
The action is in reply to the Application 16/980,020 filed on 09/11/2020.
Claims 1-12 and 14-21 are currently pending and have been examined.
The action is made NON-FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: "712" in Fig. 10 and “33g” in Fig. 13. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a delivery request accepting section that accepts ...", "a vehicle position recognizing section that recognizes ...", "a delivery request transmitting section that transmits ...", and "a first virtual key use restricting section that makes ..." in Claim 1, “a user information managing section that manages ...” and “the vehicle position recognizing section that identifies ...” in Claim 2, “a door locking and unlocking recognizing section that recognizes ...” and “a door locking and unlocking notifying section that transmits ...” in Claims 4, 14, and 15, “a second virtual key use restricting section that makes ...” in Claim 6, “a delivery request accepting section that accepts ...”, “a vehicle position recognizing section that recognizes ...”, “delivery request transmitting section that transmits ...”, and “a first article accommodation determining section that recognizes ...” in Claim 8, “a first accommodation impossible notifying section that notifies ...” in Claim 9, “ a second article accommodation determining section that recognizes ...” and “a second accommodation impossible notifying section that notifies ...” in Claim 11, and “a second virtual key use restricting section that makes ...” in Claims 19-21.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Review and consideration of the claims in view of 35 U.S.C. 112(a) and 112(b) was given, and the conclusion was made that the specification discloses sufficient corresponding structure, material, or act for performing the claimed function.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 and 14-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims are ineligible for patent protection if they are drawn to a subject matter which is not within one of the four statutory categories, or if the subject matter claimed does fall into one of the four statutory categories, the claims are ineligible if they recite a judicial exception, are directed to that judicial exception, and do not recite additional elements which amount to significantly more than the judicial exception itself.
Claims are first analyzed to determine whether they fall into one of the four statutory categories of patent eligible subject matter. Then, if the claims fall within one of the four statutory categories, it must be determined whether the claims are directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea).
In determining whether a claim is directed to a judicial exception, the claim is first analyzed to determine whether the claim recites a judicial exception. If the claim does not recite one of these exceptions, the claim is directed to patent eligible subject matter under 35 U.S.C. 101.
Claims include limitations, which recite elements, can be properly characterized under at least one of the following groupings of subject matter recognized as abstract ideas by Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
If the claim recites one of these exceptions, the claim is then analyzed to determine whether the claim recites additional elements that integrate the exception into a practical application of that exception. If the recited exception is integrated into a practical application, then the claim is directed to patent eligible subject matter under 35 U.S.C. 101. If the recited exception is not integrated into a practical application, then the claim is further analyzed to determine whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited exception itself. If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim) than the recited exception itself, the claim is not directed towards eligible subject matter under 35 U.S.C. 101.
Claims 1-12 and 14-21 are directed to one of the four statutory categories (process, machine, article of manufacture, or composition of matter) since the claimed invention falls into “a machine” (a delivery system) category.
Regarding Claims 1-12 and 14-21, the claim invention is directed to a judicial exception to patentability, an abstract idea.
Claim 1 recites the following limitations:
A delivery system, comprising: 
... that accepts a delivery request of an article to a vehicle by a user of the vehicle; 
... that recognizes a position of the vehicle; 
... that transmits delivery request information including information, on the article, specified by the delivery request and information on the position, of the vehicle, recognized by ... to ..., when ... accepts the delivery request, 
the delivery request information including ... for unlocking a door of the vehicle; and 
... that makes it impossible to unlock the door of the vehicle by ..., when and after a delivery person who delivers the article to the vehicle is away from the vehicle by a predetermined distance or more, in a case where the door of the vehicle is locked after the door of the vehicle is unlocked by using ...
	Step 2A, Prong 1: The limitations for Claim 1 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of accepting, recognizing, transmitting, and making it impossible to unlock the door of the vehicle are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 1 recites additional elements –“a delivery request accepting section”, “a vehicle position recognizing section”, “a delivery request transmitting section”, “a delivery company system”, “a virtual key”, and “a first virtual key use restricting section”. The claim as a whole merely describes how to generally “apply” the concept of accepting, recognizing, transmitting, and making it impossible to unlock the door of the vehicle by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a delivery process. (See MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a delivery process amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 2 recites the following limitations:
The delivery system according to claim 1, comprising: 
... that manages user registration information in which user identification information capable of identifying the user, and vehicle identification information capable of identifying the vehicle are related with each other, 
wherein ... identifies that the delivery request including the user identification information is a delivery request by the user by referring to the user registration information, and 
.... identifies that vehicle position information is transmitted from the vehicle by referring to the user registration information when receiving the vehicle position information including the vehicle identification information, and recognizes the position of the vehicle based on the vehicle position information.
Claim 2 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 2 does not integrate the abstract idea into practical application. Claim 2 recites additional elements – “a user information managing section”, “the delivery request accepting section”, and “the vehicle position recognizing section”. These additional elements amount to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claims do not integrate an abstract idea into a practical application because individually or in combination, these additional elements do not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: Claim 2 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a delivery process amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this claim is not patent eligible.
Claim 3 is directed to substantially the same abstract idea as Claims 1 and 2 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. This dependent claim further narrows the abstract idea of Claims 1 and 2 such as by defining “wherein the user identification information is associated with credit information, of the user, used in a settlement process at a time of the user acquiring the article by purchase”. 
Step 2A, Prong 2: This dependent claim does not integrate the abstract idea into practical application because it does not recite additional elements.
Step 2B: This dependent claim does not amount to significantly more than the abstract idea because it does not recite additional elements. Therefore, this claim is not patent eligible.
Claims 4 and 14-15 recite the following limitations:
Claim 4: The delivery system according to claim 1, comprising: 
Claim 14: The delivery system according to claim 2, comprising:
Claim 15: The delivery system according to claim 3, comprising:
... that recognizes that the door of the vehicle is unlocked or locked by using ...; and 
... that transmits locking and Page 3 of 11National Stage of PCT Application No : PCT/JP2018010594Amendment Dated September 8, 2020unlocking information indicating that the door of the vehicle is unlocked or locked to ... of the user, based on a recognition result of the door locking and unlocking recognizing section.
Claims 4 and 14-15 are directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. 
Step 2A, Prong 2: Claims 4 and 14-15 do not integrate the abstract idea into practical application. These claims recite additional elements – “a door locking and unlocking recognizing section”, “the virtual key”, “a door locking and unlocking notifying section”, and “a terminal device”. These additional elements amount to no more than mere instructions to apply the exception using generic computer components. The limitations of these dependent claims do not integrate an abstract idea into a practical application because individually or in combination, these additional elements do not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: Claims 4 and 14-15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a delivery process amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, these dependent claims are not patent eligible.
Claims 5 and 16-18 recite the following limitations:
Claim 5: The delivery system according to claim 1, 
Claim 16: The delivery system according to claim 2, 
Claim 17: The delivery system according to claim 3, 
Claim 18: The delivery system according to claim 4, 
Wherein ... makes it impossible to unlock the door of the vehicle by ..., when and after a first predetermined time period elapses from a time at which the door of the vehicle is locked, in a case where the door of the vehicle is locked after the door of the vehicle is unlocked by using ...
Claims 5 and 16-18 are directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. 
Step 2A, Prong 2: Claims 5 and 16-18 do not integrate the abstract idea into practical application. These claims recite additional elements – “the first virtual key use restricting section” and “the virtual key”. These additional elements amount to no more than mere instructions to apply the exception using generic computer components. The limitations of these dependent claims do not integrate an abstract idea into a practical application because individually or in combination, these additional elements do not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: Claims 5 and 16-18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a delivery process amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, these dependent claims are not patent eligible.
Claims 6 and 19-21 recite the following limitations:
Claim 6: The delivery system according to claim 1,
Claim 19: The delivery system according to claim 2,
Claim 20: The delivery system according to claim 3,
Claim 21: The delivery system according to claim 4,
comprising ... that makes it impossible to unlock the vehicle by ... when and after a second predetermined time period elapses from a time at which the delivery request information is transmitted to ... by ...
Claims 6 and 19-21 are directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. 
Step 2A, Prong 2: 6 and 19-21 do not integrate the abstract idea into practical application. These claims recite additional elements – “a second virtual key use restricting section”, “the virtual key”, “the delivery company system”, and “the delivery request transmitting section”. These additional elements amount to no more than mere instructions to apply the exception using generic computer components. The limitations of these dependent claims do not integrate an abstract idea into a practical application because individually or in combination, these additional elements do not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: 6 and 19-21 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a delivery process amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, these dependent claims are not patent eligible.
Claim 7 recites the following limitations:
The delivery system according to claim 1, wherein ... transmits the delivery request information including ... capable of unlocking doors except for at least a door of a driver's seat, of doors of the vehicle to ...
Claim 7 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 7 does not integrate the abstract idea into practical application. Claim 7 recites additional elements – “the delivery request transmitting section”, “the virtual key” and “the delivery company system”. These additional elements amount to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claims do not integrate an abstract idea into a practical application because individually or in combination, these additional elements do not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: Claim 7 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a delivery process amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this claim is not patent eligible.
Claim 8 recites the following limitations:
A delivery system, comprising: 
... that accepts a delivery request of an article to a vehicle by a user of the vehicle; 
... that recognizes a position of the vehicle; 
... that transmits delivery request information including information, on the article, specified by the delivery request and information on the position, of the vehicle, recognized by ... to ..., when ... accepts the delivery request; and 
... that recognizes a size of the article and a possible accommodation capacity of a vehicle room of the vehicle that is set based on a prescribed accommodation amount of a carriage room of the vehicle and a number of passengers of the vehicle, and determines whether or not it is possible to accommodate the article into the vehicle room of the vehicle by comparison of the size of the article and the possible accommodation capacity.
Step 2A, Prong 1: The limitations for Claim 8 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of accepting, recognizing, transmitting, and recognizing a size of the article and a possible accommodation capacity of a vehicle room of the vehicle are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 8 recites additional elements – “a delivery request accepting section”, “a vehicle position recognizing section”, “a delivery request transmitting section”, “a delivery company system”, and “a first article accommodation determining section”. The claim as a whole merely describes how to generally “apply” the concept of accepting, recognizing, transmitting, and recognizing a size of the article and a possible accommodation capacity of a vehicle room of the vehicle by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform a delivery process. (See MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 8 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a delivery process amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 9 recites the following limitations:
The delivery system according to claim 8, comprising: 
... that notifies ... used in acceptance of the delivery request by ..., ... of the user, and ... that accommodation of the article into the vehicle is impossible, when accommodation of the article into the vehicle room is determined as impossible by ...
Claim 9 is directed to substantially the same abstract idea as Claim 8 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 9 does not integrate the abstract idea into practical application. Claim 9 recites additional elements – “a first accommodation impossible notifying section”, “at least any one of an acceptance terminal device”, “the delivery request accepting section”, “a terminal device”, “the delivery company system”, and “the first article accommodation determining section”. These additional elements amount to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claims do not integrate an abstract idea into a practical application because individually or in combination, these additional elements do not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: Claim 9 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a delivery process amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this claim is not patent eligible.
Claim 10 recites the following limitations:
The delivery system according to claim 8, wherein ... transmits information on ... capable of unlocking only a door of a carriage room to ..., when accommodation of the article into the carriage room of the vehicle is determined as possible by the first article accommodation determining section.
Claim 10 is directed to substantially the same abstract idea as Claim 8 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 10 does not integrate the abstract idea into practical application. Claim 10 recites additional elements – “the delivery request transmitting section”, “the virtual key”, “the delivery company system”, and “the first article accommodation determining section”. These additional elements amount to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claims do not integrate an abstract idea into a practical application because individually or in combination, these additional elements do not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: Claim 10 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a delivery process amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this claim is not patent eligible.
Claim 11 recites the following limitations:
The delivery system according to claim 8, comprising: 
... that recognizes a size of the article, and determines whether or not it is possible to accommodate the article into a vehicle room of the vehicle based on the size of the article and vehicle room situation information that is transmitted from the vehicle and that indicates a situation of the vehicle room of the vehicle; and 
... that notifies ... that is used in acceptance of the delivery request by ..., ... of the user, and ... that accommodation of the article into the vehicle is impossible, when accommodation of the article into the vehicle room is determined as impossible by ...
Claim 11 is directed to substantially the same abstract idea as Claim 8 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 11 does not integrate the abstract idea into practical application. Claim 11 recites additional elements – “a second article accommodation determining section”, “a second accommodation impossible notifying section”, “at least any one of an acceptance terminal device”, “the delivery request acceptance section”, “a terminal device”, “the delivery company system”, and “the second article accommodation determining section”. These additional elements amount to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claims do not integrate an abstract idea into a practical application because individually or in combination, these additional elements do not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: Claim 11 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a delivery process amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this claim is not patent eligible.
Claim 12 recites the following limitations:
The delivery system according to claim 11, Page 6 of 11National Stage of PCT Application No : PCT/JP2018010594wherein ... transmits information on ... capable of unlocking only a door of a specific area, of doors of the vehicle room to ..., when accommodation of the article into the specific area configuring the vehicle room of the vehicle is determined as possible by ...
Claim 12 is directed to substantially the same abstract idea as Claim 8 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 12 does not integrate the abstract idea into practical application. Claim 12 recites additional elements – “the delivery request transmitting section”, “the virtual key”, “the delivery company system”, and “the second article accommodation determining section”. These additional elements amount to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claims do not integrate an abstract idea into a practical application because individually or in combination, these additional elements do not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: Claim 12 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a delivery process amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this claim is not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, 14, 16, 18-19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by OZ et al. (US PG Pub. No. 2016/0099927 A1; hereinafter "OZ").
Regarding Claim 1, OZ teaches a delivery system, comprising: a delivery request accepting section that accepts a delivery request of an article to a vehicle by a user of the vehicle (See “The User 312 uses either a mobile application 254 on their client device (e.g., a mobile phone) or accesses a retailer's website via a browser on a desktop application 350 on their client device. The retailer's website collects order information including the products selected. The client device submits order and shipping information via the mobile application to the retailer's website, and in the case of delivering to a vehicle, the order includes the vehicle VIN. The user interface of the retailer's website offers the alternative delivery destination of the consumer's/user's vehicle 252 as a delivery destination.” in Paragraph [0035]); a vehicle position recognizing section that recognizes a position of the vehicle (See “The package-to-and-from the-vehicle-service cloud system 340 ... knows the location of the target vehicle 252, ...” in Paragraph [0073], “The package exchange with a vehicle service in the cloud 340 sends a request via the one or more open application programming interfaces to the OEM backend of the telematics entity system 310 for the vehicle's current GPS location information using its VIN.” in Paragraph [0075], and “The telematics system OEM backend site 310 communicates with the vehicle's navigation system and sends back the vehicle location information from the vehicle's navigation system via the one or more open application programming interfaces to the cloud based system for a package exchange with a vehicle service 340.” in Paragraph [0076]); a delivery request transmitting section that transmits delivery request information including information, on the article, specified by the delivery request and information on the position, of the vehicle, recognized by the vehicle position recognizing section to a delivery company system, when the delivery request accepting section accepts the delivery request (See “The retailer's website 258 sends shipping information to the package-delivery-entity-system 302, such as FedEx. The shipping data can include the customer/user data.” in Paragraph [0036] and “The retail website 258 includes an option of delivery to a mobile location (e.g., a vehicle 252). The user/customer adds items to the shopping cart (612). After being done with shopping the user/customer proceeds to checkout (614). At checkout, the user/customer requests for Box2GoDelivery (e.g., delivery to a vehicle) (616). The customer/user 312 enters the expected delivery location (expected location of the vehicle 252) (618) and places the order (622). Additionally, and the retail website 258 prepares the order details 623 and the shipping details 624 and sends the order details and shipping details to the package delivery system 302 (626). The order details can include user details (user data) such as name and VIN of the vehicle. The shipping details can include the expected location of the vehicle. After receiving a request for delivery to a mobile location (e.g., the vehicle 252), the package delivery system 302 sends the user data to the cloud based system for a package exchange with a vehicle service 340 ...” in Paragraph [0120]), the delivery request information including a virtual key for unlocking a door of the vehicle (See “The cloud based system for a package exchange with a vehicle service 340 sends a notification to either the mobile application 254 or the desktop application 350 on their client device and confirms with the User their desire to have a package shipped to their vehicle with the Tracking Number and VIN for the package delivery. The confirmation notice also acts as a security mechanism to ensure that the user did in fact elect to have a package delivered to their vehicle 252.” in Paragraph [0039] and “After the first notification, the User can supply a response into either the mobile application or the desktop application on their client device to send permission to the cloud based system for a package exchange with a vehicle service. In response to the second notification, the user may supply a second confirmation including a virtual key or a security token of the vehicle... The cloud-based infrastructure is scripted to validate authorization for the package delivery to a registered owner's vehicle. The source of initiating the request to open up the car is verified twice as the first virtual key coming along with a request from a package delivery system or a package delivery vehicle associated with the package delivery system is verified.” in Paragraph [0040]); and a first virtual key use restricting section that makes it impossible to unlock the door of the vehicle by the virtual key, when and after a delivery person who delivers the article to the vehicle is away from the vehicle by a predetermined distance or more, in a case where the door of the vehicle is locked after the door of the vehicle is unlocked by using the virtual key (See “The GPS proximity module is scripted to perform multiple actions via the dongle module including ... ii) facilitating for the electro mechanical operations in the vehicle to occur, such as unlocking/locking doors, opening/closing windows, opening and unlocking/closing and locking a trunk, opening/closing sunroof, and iii) detecting when the package delivery vehicle is at a certain distance away from the target vehicle, then the vehicle should become secure at that point.” in Paragraph [0055], “The cloud based system 340 also includes a GPS-based proximity module... The GPS-based proximity module can receive both current GPS coordinates of a package delivery vehicle 322 from a client device of the package delivery vehicle and current GPS coordinates of a target vehicle 252 from the on-board actuation module and to monitor the distance between the package delivery vehicle and the target vehicle for at least one of package delivery to the target vehicle and package pick up from the target vehicle. After receiving the second virtual key and in the overlap window of the first shelf life and the second shelf life, the security module of the GPS-based proximity module can send one or more commands to the target vehicle 252 through the actuation module. The commands include: ... 3) to unlock a door and/or trunk of the target vehicle 252 (see, for example, command 766 on FIG. 7B), and 4) to lock the target vehicle 252 after receiving a confirmation of the package exchange process from a client device of the package delivery vehicle (see, for example, command 772 on FIG. 7B). Locking the target vehicle may also require establishing a fourth separation distance between the package delivery vehicle 322 and the target vehicle 252 vehicle (see, for example, lock verification point 706 on the timeline of FIG. 7A).” in Paragraph [0111], and “Note, in an example, for security, cloud based system for a package exchange with a vehicle service 340 will grant access to the vehicle only once. Subsequent requests will not unlock the vehicle even if correct virtual key and valid time window are present.” in Paragraph [0080]. It can be seen that the cloud based system 340 is capable to make it impossible to unlock the door of the vehicle by the virtual key, when and after a delivery person who delivers the article to the vehicle is away from the vehicle by a predetermined distance or more, in a case where the door of the vehicle is locked after the door of the vehicle is unlocked by using the virtual key.)
Regarding Claim 2, OZ teaches all the limitations of Claim 1 as described above. OZ also teaches a user information managing section that manages user registration information in which user identification information capable of identifying the user, and vehicle identification information capable of identifying the vehicle are related with each other (See “There are multiple time periods and methods (described below) a customer can select to register with the package exchange with a vehicle service. Upon registering, a first database in the one or more databases may be also configured to contain and index information regarding for each user including: User ID and password for the package exchange with a vehicle service, User name, email, etc., security questions, vehicle VIN, vehicle model, color and year, and other similar information.” in Paragraph [0135] and “A customer may register using the Box2Go Application by i) using the Box2Go app to sign up, ii) Box2Go collects the registration information for the telematics system site (e.g. OnStar's Backend site) from the user and passes it to the telematics system site, (Box2Go mobile application or the cloud-based package exchange with a vehicle service does not store this information in the cloud system), iii) the telematics system site finishes the registration ...” in Paragraph [0137]), wherein the delivery request accepting section identifies that the delivery request including the user identification information is a delivery request by the user by referring to the user registration information (See “There are multiple time periods and methods (described below) a customer can select to register with the package exchange with a vehicle service. Upon registering, a first database in the one or more databases may be also configured to contain and index information regarding for each user including: User ID and password for the package exchange with a vehicle service, User name, email, etc., security questions, vehicle VIN, vehicle model, color and year, and other similar information.” in Paragraph [0135], “A customer may register using the Box2Go Application by i) using the Box2Go app to sign up, ii) Box2Go collects the registration information for the telematics system site (e.g. OnStar's Backend site) from the user and passes it to the telematics system site, (Box2Go mobile application or the cloud-based package exchange with a vehicle service does not store this information in the cloud system), iii) the telematics system site finishes the registration and returns the Authentication Key and Refresh Key, and lastly iv) the cloud-based package exchange with a vehicle service stores the Authentication Key and Refresh Key as part of the registration.” in Paragraph [0137], and “While shopping at a retail store, at checkout, the customer will i) purchase a product on a retail website e.g. Amazon, BestBuy, eBay, etc., ii) be offered an option on the user interface to have the purchased items delivered to his car using the Box2Go service application in the cloud-based package exchange with a vehicle service, iii) selects the delivery method as “Box2Go Delivery,” to have the package delivered to the vehicle, iv) optionally, selects the expected location of the vehicle to be either work or home, and v) checks-out and places the order with the retailer. The retailer will fulfill the order and prepare the package for delivery and delivers the package with a delivery service provider like FedEx.” in Paragraph [0139]), and the vehicle position recognizing section identifies that vehicle position information is transmitted from the vehicle by referring to the user registration information when receiving the vehicle position information including the vehicle identification information, and recognizes the position of the vehicle based on the vehicle position information (See “On the day of delivery, the package carrier 304 send the virtual car key to the cloud based system for a package exchange with a vehicle service 340 and informs about the delivery (674). The cloud based system for a package exchange with a vehicle service 340 verifies the virtual car key (676) and sends a request to the Telematics provider 310 and asks for an authorization key (678). The request can include the user account information including username and password and VIN of the vehicle. The Telematics provider 310 responds with an authorization key (679). The cloud based system for a package exchange with a vehicle service 340 uses the authorization key and requests for the last know location of the target vehicle (682). The Telematics provider 310 responds with the last GPS coordinates of the target vehicle (683). Optionally, the cloud based system for a package exchange with a vehicle service 340 send the last coordinates of the target vehicle 252 to the package carrier (686).” in Paragraph [0120]).
Regarding Claim 4, OZ teaches all the limitations of Claim 1 as described above. OZ also teaches a door locking and unlocking recognizing section that recognizes that the door of the vehicle is unlocked or locked by using the virtual key (See “After (11), the cloud based system for a package exchange with a vehicle service polls the status of the vehicle. In fact, after receiving a confirmation of the completion of package transfer from the package delivery application in the package delivery person's client device, the GPS-based proximity module in the cloud based system for a package exchange with a vehicle service can receive GPS coordinates from the package delivery application in the package delivery person's client device and resume monitoring the package delivery vehicle. The GPS based proximity module performs distance monitoring to recognize when the package delivery person is departing and then is scripted to verify that the target vehicle is locked and to avoid the package delivery person leaving an unlocked vehicle. The cloud based system for a package exchange with a vehicle service polls the lock status of the target vehicle by sending a request to the dongle module.” in Paragraph [0052] and “The cloud based system 340 also includes a GPS-based proximity module... After receiving the second virtual key and in the overlap window of the first shelf life and the second shelf life, the security module of the GPS-based proximity module can send one or more commands to the target vehicle 252 through the actuation module. The commands include: ... 3) to unlock a door and/or trunk of the target vehicle 252 (see, for example, command 766 on FIG. 7B), and 4) to lock the target vehicle 252 after receiving a confirmation of the package exchange process from a client device of the package delivery vehicle (see, for example, command 772 on FIG. 7B). Locking the target vehicle may also require establishing a fourth separation distance between the package delivery vehicle 322 and the target vehicle 252 vehicle (see, for example, lock verification point 706 on the timeline of FIG. 7A).” in Paragraph [0111]); and a door locking and unlocking notifying section that transmits locking andAmendment Dated September 8, 2020 unlocking information indicating that the door of the vehicle is unlocked or locked to a terminal device of the user, based on a recognition result of the door locking and unlocking recognizing section (See “Consequently, the Telematics provider 310 checks the lock state of the vehicle 252 by sending a verification command 384 and receiving a verification response through channel 320 to the target vehicle 252... The telematics system's OEM backend 310 responds back with a lock confirmation that the vehicle's doors/trunk is both closed and locked, or does not confirm being locked... After receiving the locking confirmation, the cloud based system for a package exchange with a vehicle service 340 sends delivery/transfer confirmation and optionally a lock confirmation to the User 312 on either the mobile application 254 or the desktop application 350 on their client device.” in Paragraph [0099]).
Regarding Claim 5, OZ teaches all the limitations of Claim 1 as described above. OZ also teaches wherein the first virtual key use restricting section makes it impossible to unlock the door of the vehicle by the virtual key, when and after a first predetermined time period elapses from a time at which the door of the vehicle is locked, in a case where the door of the vehicle is locked after the door of the vehicle is unlocked by using the virtual key (See “The 2-phase security system to allow access to a vehicle for a package exchange (delivery or pick up) may include the topics of i) creating a unique encrypted first virtual key with a valid duration time period for the package delivery service and then storing the unique first key sequence or its equivalent in package exchange cloud database in order to later verify the authenticity of the encrypted first key for the package delivery service, ii) receiving the encrypted unique first virtual key from the package delivery service when they want to open the vehicle and checking the unique first key sequence against the stored information in package exchange cloud database; iii) authentication of the access token or a 2nd virtual key received from the OEM telematics provider, iv) doing a time check against the effective duration of the unique first virtual key received from the package delivery service, and v) if the time check against the effective duration of the unique first virtual key is still valid AND the access token or 2nd virtual key from the OEM telematics provider is still valid, then issuing a command request accompanied with the access token or 2nd virtual key to the OEM telematics provider to open up the target vehicle.” in Paragraph [0072], “The unlocking includes acquiring an unlocking permission by the GPS-based proximity module of the cloud based system 340 by satisfying the third threshold distance as well as satisfying a security measure that the issuing of an unlocking command is occurring only within a preset time window.” in Paragraph [0123], “Note, in an example, for security, cloud based system for a package exchange with a vehicle service 340 will grant access to the vehicle only once. Subsequent requests will not unlock the vehicle even if correct virtual key and valid time window are present.” in Paragraph [0080]. It can be seen that the GPS-based proximity module of the cloud based system 340 is capable to make it impossible to unlock the door of the vehicle by the virtual key, when and after a first predetermined time period elapses from a time at which the door of the vehicle is locked, in a case where the door of the vehicle is locked after the door of the vehicle is unlocked by using the virtual key.).
Regarding Claim 6, OZ teaches all the limitations of Claim 1 as described above. OZ also teaches a second virtual key use restricting section that makes it impossible to unlock the vehicle by the virtual key when and after a second predetermined time period elapses from a time at which the delivery request information is transmitted to the delivery company system by the delivery request transmitting section (See “Prior to the delivery service provider's route planning, the cloud-based package exchange with a vehicle service sends a push message (preferably early in the morning) to the customer's cell phone of the Customer requesting confirmation for the vehicle delivery for the package with the Order details. The Customer confirms the vehicle delivery option by sending a message back to the cloud-based package exchange with a vehicle service. The customer may notice a push-message for Box2Go application. Once the cloud-based package exchange with a vehicle service receives the customer's confirmation for the car delivery, the cloud-based package exchange with a vehicle service will generate a virtual Car Key. The cloud-based package exchange with a vehicle service sends a virtual Car Key to the delivery service provider server. The virtual Car Key is issued with a limited shelf life and will expire even if not used within a defined amount of time, such as 4 hours.” in Paragraph [0142] and “The security module is configured to receive a first virtual key 935 and one of 1) a request for the package exchange with a vehicle service, 2) data, or 3) both, from a package delivery application 315 running on the client device associated with a package delivery vehicle 322. The first virtual key 935 has a first shelf life and is used by the security module for authentication of the communications from a client device associated with the package delivery vehicle 322. The first shelf life is a first window of time assigned by the security module of the cloud based system 340 to the virtual key 935. The first shelf life is a security measure of the first virtual key 935 that allows it to be used only inside the first window of time.” in Paragraph [0103]).
Regarding Claim 14, OZ teaches all the limitations of Claims 1 and 2 as described above. OZ also teaches a door locking and unlocking recognizing section that recognizes that the door of the vehicle is unlocked or locked by using the virtual key (See “After (11), the cloud based system for a package exchange with a vehicle service polls the status of the vehicle. In fact, after receiving a confirmation of the completion of package transfer from the package delivery application in the package delivery person's client device, the GPS-based proximity module in the cloud based system for a package exchange with a vehicle service can receive GPS coordinates from the package delivery application in the package delivery person's client device and resume monitoring the package delivery vehicle. The GPS based proximity module performs distance monitoring to recognize when the package delivery person is departing and then is scripted to verify that the target vehicle is locked and to avoid the package delivery person leaving an unlocked vehicle. The cloud based system for a package exchange with a vehicle service polls the lock status of the target vehicle by sending a request to the dongle module.” in Paragraph [0052] and “The cloud based system 340 also includes a GPS-based proximity module... After receiving the second virtual key and in the overlap window of the first shelf life and the second shelf life, the security module of the GPS-based proximity module can send one or more commands to the target vehicle 252 through the actuation module. The commands include: ... 3) to unlock a door and/or trunk of the target vehicle 252 (see, for example, command 766 on FIG. 7B), and 4) to lock the target vehicle 252 after receiving a confirmation of the package exchange process from a client device of the package delivery vehicle (see, for example, command 772 on FIG. 7B). Locking the target vehicle may also require establishing a fourth separation distance between the package delivery vehicle 322 and the target vehicle 252 vehicle (see, for example, lock verification point 706 on the timeline of FIG. 7A).” in Paragraph [0111]); and a door locking and unlocking notifying section that transmits locking and Page 3 of 11National Stage of PCT Application No : PCT/JP2018010594unlocking information indicating that the door of the vehicle is unlocked or locked to a terminal device of the user, based on a recognition result of the door locking and unlocking recognizing section (See “Consequently, the Telematics provider 310 checks the lock state of the vehicle 252 by sending a verification command 384 and receiving a verification response through channel 320 to the target vehicle 252... The telematics system's OEM backend 310 responds back with a lock confirmation that the vehicle's doors/trunk is both closed and locked, or does not confirm being locked... After receiving the locking confirmation, the cloud based system for a package exchange with a vehicle service 340 sends delivery/transfer confirmation and optionally a lock confirmation to the User 312 on either the mobile application 254 or the desktop application 350 on their client device.” in Paragraph [0099]).
Regarding Claim 16, OZ teaches all the limitations of Claims 1 and 2 as described above. OZ also teaches wherein the first virtual key use restricting section makes it impossible to unlock the door of the vehicle by the virtual key, when and after a first predetermined time period elapses from a time at which the door of the vehicle is locked, in a case where the door of the vehicle is locked after the door of the vehicle is unlocked by using the virtual key (See “The 2-phase security system to allow access to a vehicle for a package exchange (delivery or pick up) may include the topics of i) creating a unique encrypted first virtual key with a valid duration time period for the package delivery service and then storing the unique first key sequence or its equivalent in package exchange cloud database in order to later verify the authenticity of the encrypted first key for the package delivery service, ii) receiving the encrypted unique first virtual key from the package delivery service when they want to open the vehicle and checking the unique first key sequence against the stored information in package exchange cloud database; iii) authentication of the access token or a 2nd virtual key received from the OEM telematics provider, iv) doing a time check against the effective duration of the unique first virtual key received from the package delivery service, and v) if the time check against the effective duration of the unique first virtual key is still valid AND the access token or 2nd virtual key from the OEM telematics provider is still valid, then issuing a command request accompanied with the access token or 2nd virtual key to the OEM telematics provider to open up the target vehicle.” in Paragraph [0072], “The unlocking includes acquiring an unlocking permission by the GPS-based proximity module of the cloud based system 340 by satisfying the third threshold distance as well as satisfying a security measure that the issuing of an unlocking command is occurring only within a preset time window.” in Paragraph [0123], “Note, in an example, for security, cloud based system for a package exchange with a vehicle service 340 will grant access to the vehicle only once. Subsequent requests will not unlock the vehicle even if correct virtual key and valid time window are present.” in Paragraph [0080]. It can be seen that the GPS-based proximity module of the cloud based system 340 is capable to make it impossible to unlock the door of the vehicle by the virtual key, when and after a first predetermined time period elapses from a time at which the door of the vehicle is locked, in a case where the door of the vehicle is locked after the door of the vehicle is unlocked by using the virtual key.).
Regarding Claim 18, OZ teaches all the limitations of Claims 1 and 4 as described above. OZ also teaches wherein the first virtual key use restricting section makes it impossible to unlock the door of the vehicle by the virtual key, when and after a first predetermined time period elapses from a time at which the door of the vehicle is locked, in a case where the door of the vehicle is locked after the door of the vehicle is unlocked by using the virtual key (See “The 2-phase security system to allow access to a vehicle for a package exchange (delivery or pick up) may include the topics of i) creating a unique encrypted first virtual key with a valid duration time period for the package delivery service and then storing the unique first key sequence or its equivalent in package exchange cloud database in order to later verify the authenticity of the encrypted first key for the package delivery service, ii) receiving the encrypted unique first virtual key from the package delivery service when they want to open the vehicle and checking the unique first key sequence against the stored information in package exchange cloud database; iii) authentication of the access token or a 2nd virtual key received from the OEM telematics provider, iv) doing a time check against the effective duration of the unique first virtual key received from the package delivery service, and v) if the time check against the effective duration of the unique first virtual key is still valid AND the access token or 2nd virtual key from the OEM telematics provider is still valid, then issuing a command request accompanied with the access token or 2nd virtual key to the OEM telematics provider to open up the target vehicle.” in Paragraph [0072], “The unlocking includes acquiring an unlocking permission by the GPS-based proximity module of the cloud based system 340 by satisfying the third threshold distance as well as satisfying a security measure that the issuing of an unlocking command is occurring only within a preset time window.” in Paragraph [0123], “Note, in an example, for security, cloud based system for a package exchange with a vehicle service 340 will grant access to the vehicle only once. Subsequent requests will not unlock the vehicle even if correct virtual key and valid time window are present.” in Paragraph [0080]. It can be seen that the GPS-based proximity module of the cloud based system 340 is capable to make it impossible to unlock the door of the vehicle by the virtual key, when and after a first predetermined time period elapses from a time at which the door of the vehicle is locked, in a case where the door of the vehicle is locked after the door of the vehicle is unlocked by using the virtual key.).
Regarding Claim 19, OZ teaches all the limitations of Claims 1 and 2 as described above. OZ also teaches a second virtual key use restricting section that makes it impossible to unlock the vehicle by the virtual key when and after a second predetermined time period elapses from a time at which the delivery request information is transmitted to the delivery company system by the delivery request transmitting section (See “Prior to the delivery service provider's route planning, the cloud-based package exchange with a vehicle service sends a push message (preferably early in the morning) to the customer's cell phone of the Customer requesting confirmation for the vehicle delivery for the package with the Order details. The Customer confirms the vehicle delivery option by sending a message back to the cloud-based package exchange with a vehicle service. The customer may notice a push-message for Box2Go application. Once the cloud-based package exchange with a vehicle service receives the customer's confirmation for the car delivery, the cloud-based package exchange with a vehicle service will generate a virtual Car Key. The cloud-based package exchange with a vehicle service sends a virtual Car Key to the delivery service provider server. The virtual Car Key is issued with a limited shelf life and will expire even if not used within a defined amount of time, such as 4 hours.” in Paragraph [0142] and “The security module is configured to receive a first virtual key 935 and one of 1) a request for the package exchange with a vehicle service, 2) data, or 3) both, from a package delivery application 315 running on the client device associated with a package delivery vehicle 322. The first virtual key 935 has a first shelf life and is used by the security module for authentication of the communications from a client device associated with the package delivery vehicle 322. The first shelf life is a first window of time assigned by the security module of the cloud based system 340 to the virtual key 935. The first shelf life is a security measure of the first virtual key 935 that allows it to be used only inside the first window of time.” in Paragraph [0103]).
Regarding Claim 21, OZ teaches all the limitations of Claims 1 and 4 as described above. OZ also teaches a second virtual key use restricting section that makes it impossible to unlock the vehicle by the virtual key when and after a second predetermined time period elapses from a time at which the delivery request information is transmitted to the delivery company system by the delivery request transmitting section (See “Prior to the delivery service provider's route planning, the cloud-based package exchange with a vehicle service sends a push message (preferably early in the morning) to the customer's cell phone of the Customer requesting confirmation for the vehicle delivery for the package with the Order details. The Customer confirms the vehicle delivery option by sending a message back to the cloud-based package exchange with a vehicle service. The customer may notice a push-message for Box2Go application. Once the cloud-based package exchange with a vehicle service receives the customer's confirmation for the car delivery, the cloud-based package exchange with a vehicle service will generate a virtual Car Key. The cloud-based package exchange with a vehicle service sends a virtual Car Key to the delivery service provider server. The virtual Car Key is issued with a limited shelf life and will expire even if not used within a defined amount of time, such as 4 hours.” in Paragraph [0142] and “The security module is configured to receive a first virtual key 935 and one of 1) a request for the package exchange with a vehicle service, 2) data, or 3) both, from a package delivery application 315 running on the client device associated with a package delivery vehicle 322. The first virtual key 935 has a first shelf life and is used by the security module for authentication of the communications from a client device associated with the package delivery vehicle 322. The first shelf life is a first window of time assigned by the security module of the cloud based system 340 to the virtual key 935. The first shelf life is a security measure of the first virtual key 935 that allows it to be used only inside the first window of time.” in Paragraph [0103]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over OZ in view of High et al. (US PG Pub. No. 2018/0197137 A1; hereinafter "High").
Regarding Claim 3, OZ teaches all the limitations of Claims 1 and 2 as described above. OZ does not explicitly teach; however, High teaches wherein the user identification information is associated with credit information, of the user, used in a settlement process at a time of the user acquiring the article by purchase (See “In some embodiments, when a customer initially sets up an online account with the retailer, for example, using a customer computing device 120, the system 100 (i.e., order processing server 130 or another server on the system 100 dedicated to new customer sign-up) is configured to permit the customer to generate a customer profile including personal information of the customer (e.g., name, address, phone number, and the like), payment methods (e.g., credit card information), ...” in Paragraph [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery system of OZ to include the user identification information that is associated with credit information, of the user, used in a settlement process at a time of the user acquiring the article by purchase, as taught by High, in order to save customer time in checkout process by not requiring to enter credit card information every time the customer places an order.
Regarding Claim 15, OZ in view of High teaches all the limitations of Claims 1, 2, and 3 as described above. OZ also teaches a door locking and unlocking recognizing section that recognizes that the door of the vehicle is unlocked or locked by using the virtual key (See “After (11), the cloud based system for a package exchange with a vehicle service polls the status of the vehicle. In fact, after receiving a confirmation of the completion of package transfer from the package delivery application in the package delivery person's client device, the GPS-based proximity module in the cloud based system for a package exchange with a vehicle service can receive GPS coordinates from the package delivery application in the package delivery person's client device and resume monitoring the package delivery vehicle. The GPS based proximity module performs distance monitoring to recognize when the package delivery person is departing and then is scripted to verify that the target vehicle is locked and to avoid the package delivery person leaving an unlocked vehicle. The cloud based system for a package exchange with a vehicle service polls the lock status of the target vehicle by sending a request to the dongle module.” in Paragraph [0052] and “The cloud based system 340 also includes a GPS-based proximity module... After receiving the second virtual key and in the overlap window of the first shelf life and the second shelf life, the security module of the GPS-based proximity module can send one or more commands to the target vehicle 252 through the actuation module. The commands include: ... 3) to unlock a door and/or trunk of the target vehicle 252 (see, for example, command 766 on FIG. 7B), and 4) to lock the target vehicle 252 after receiving a confirmation of the package exchange process from a client device of the package delivery vehicle (see, for example, command 772 on FIG. 7B). Locking the target vehicle may also require establishing a fourth separation distance between the package delivery vehicle 322 and the target vehicle 252 vehicle (see, for example, lock verification point 706 on the timeline of FIG. 7A).” in Paragraph [0111]); and a door locking and unlocking notifying section that transmits locking and Page 3 of 11National Stage of PCT Application No : PCT/JP2018010594 Amendment Dated September 8, 2020 unlocking information indicating that the door of the vehicle is unlocked or locked to a terminal device of the user, based on a recognition result of the door locking and unlocking recognizing section (See “Consequently, the Telematics provider 310 checks the lock state of the vehicle 252 by sending a verification command 384 and receiving a verification response through channel 320 to the target vehicle 252... The telematics system's OEM backend 310 responds back with a lock confirmation that the vehicle's doors/trunk is both closed and locked, or does not confirm being locked... After receiving the locking confirmation, the cloud based system for a package exchange with a vehicle service 340 sends delivery/transfer confirmation and optionally a lock confirmation to the User 312 on either the mobile application 254 or the desktop application 350 on their client device.” in Paragraph [0099]).
Regarding Claim 17, OZ in view of High teaches all the limitations of Claims 1, 2, and 3 as described above. OZ also teaches wherein the first virtual key use restricting section makes it impossible to unlock the door of the vehicle by the virtual key, when and after a first predetermined time period elapses from a time at which the door of the vehicle is locked, in a case where the door of the vehicle is locked after the door of the vehicle is unlocked by using the virtual key (See “The 2-phase security system to allow access to a vehicle for a package exchange (delivery or pick up) may include the topics of i) creating a unique encrypted first virtual key with a valid duration time period for the package delivery service and then storing the unique first key sequence or its equivalent in package exchange cloud database in order to later verify the authenticity of the encrypted first key for the package delivery service, ii) receiving the encrypted unique first virtual key from the package delivery service when they want to open the vehicle and checking the unique first key sequence against the stored information in package exchange cloud database; iii) authentication of the access token or a 2nd virtual key received from the OEM telematics provider, iv) doing a time check against the effective duration of the unique first virtual key received from the package delivery service, and v) if the time check against the effective duration of the unique first virtual key is still valid AND the access token or 2nd virtual key from the OEM telematics provider is still valid, then issuing a command request accompanied with the access token or 2nd virtual key to the OEM telematics provider to open up the target vehicle.” in Paragraph [0072], “The unlocking includes acquiring an unlocking permission by the GPS-based proximity module of the cloud based system 340 by satisfying the third threshold distance as well as satisfying a security measure that the issuing of an unlocking command is occurring only within a preset time window.” in Paragraph [0123], “Note, in an example, for security, cloud based system for a package exchange with a vehicle service 340 will grant access to the vehicle only once. Subsequent requests will not unlock the vehicle even if correct virtual key and valid time window are present.” in Paragraph [0080]. It can be seen that the GPS-based proximity module of the cloud based system 340 is capable to make it impossible to unlock the door of the vehicle by the virtual key, when and after a first predetermined time period elapses from a time at which the door of the vehicle is locked, in a case where the door of the vehicle is locked after the door of the vehicle is unlocked by using the virtual key.).
Regarding Claim 20, OZ in view of High teaches all the limitations of Claims 1, 2, and 3 as described above. OZ also teaches a second virtual key use restricting section that makes it impossible to unlock the vehicle by the virtual key when and after a second predetermined time period elapses from a time at which the delivery request information is transmitted to the delivery company system by the delivery request transmitting section (See “Prior to the delivery service provider's route planning, the cloud-based package exchange with a vehicle service sends a push message (preferably early in the morning) to the customer's cell phone of the Customer requesting confirmation for the vehicle delivery for the package with the Order details. The Customer confirms the vehicle delivery option by sending a message back to the cloud-based package exchange with a vehicle service. The customer may notice a push-message for Box2Go application. Once the cloud-based package exchange with a vehicle service receives the customer's confirmation for the car delivery, the cloud-based package exchange with a vehicle service will generate a virtual Car Key. The cloud-based package exchange with a vehicle service sends a virtual Car Key to the delivery service provider server. The virtual Car Key is issued with a limited shelf life and will expire even if not used within a defined amount of time, such as 4 hours.” in Paragraph [0142] and “The security module is configured to receive a first virtual key 935 and one of 1) a request for the package exchange with a vehicle service, 2) data, or 3) both, from a package delivery application 315 running on the client device associated with a package delivery vehicle 322. The first virtual key 935 has a first shelf life and is used by the security module for authentication of the communications from a client device associated with the package delivery vehicle 322. The first shelf life is a first window of time assigned by the security module of the cloud based system 340 to the virtual key 935. The first shelf life is a security measure of the first virtual key 935 that allows it to be used only inside the first window of time.” in Paragraph [0103]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over OZ in view of Bahrainwala et al. (US PG Pub. No. 2019/0005445 A1; hereinafter "Bahrainwala").
Regarding Claim 7, OZ teaches all the limitations of Claim 1 as described above. OZ does not explicitly teach; however, Bahrainwala teaches wherein the delivery request transmitting section transmits the delivery request information including the virtual key capable of unlocking doors except for at least a door of a driver's seat, of doors of the vehicle to the delivery company system (See “For example, the courier smartphone 130B includes a mobile application 506 which provides a front end interface that enables the courier 103 to use the key module 505 even though the courier 103 may not be aware of the existence of the key module 505. The mobile application 506 generates a graphical user interface which includes inputs which allow the courier 103 to request the trunk 171 to be opened so that a packaged can be delivered to the parked vehicle 123. Responsive to this input, the mobile application 506 causes the courier smartphone 130B to transmit a wireless signal (e.g., DSRC, cellular, etc.) that includes a secure digital key which is securely stored in the key module 505. In some embodiments, one or more of the secure digital key and the key module 505 are temporarily provided to the courier smartphone 130B via the network 105 for the limited purpose of making a delivery to the parked vehicle 123.” in Paragraph [0153] and “Accordingly, the delivery security system 199 beneficially enables a courier 103 to securely access a parked vehicle 123 to deliver packages to the parked vehicle 123 when the driver of the parked vehicle 123 has requested and authorized a package to be delivered to the parked vehicle 123. The driver 104 is provided with a graphical user interface that they can use to give permission for deliveries to the parked vehicle 123 (during the checkout process when buying an item using the e-commerce site) and select different levels of access for different deliveries ...” in Paragraph [0154] wherein it can be seen that the “different levels of access” can be “unlocking doors except for at least a door of a driver’s seat”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery system of OZ to include the virtual key capable of unlocking doors except for at least a door of a driver's seat, of doors of the vehicle to the delivery company system, as taught by Bahrainwala, in order to make sure that the package is fit in the car (e.g. the package can be delivered to the backseat of the car when the package is large and is not fit in the trunk) (See Paragraph [0154] of Bahrainwala).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over OZ in view of GROSS et al. (US PG Pub. No. 2017/0017502 A1; hereinafter "GROSS").
Regarding Claim 8, OZ teaches a delivery system, comprising: a delivery request accepting section that accepts a delivery request of an article to a vehicle by a user of the vehicle (See “The User 312 uses either a mobile application 254 on their client device (e.g., a mobile phone) or accesses a retailer's website via a browser on a desktop application 350 on their client device. The retailer's website collects order information including the products selected. The client device submits order and shipping information via the mobile application to the retailer's website, and in the case of delivering to a vehicle, the order includes the vehicle VIN. The user interface of the retailer's website offers the alternative delivery destination of the consumer's/user's vehicle 252 as a delivery destination.” in Paragraph [0035]); a vehicle position recognizing section that recognizes a position of the vehicle (See “The package-to-and-from the-vehicle-service cloud system 340 ... knows the location of the target vehicle 252, ...” in Paragraph [0073], “The package exchange with a vehicle service in the cloud 340 sends a request via the one or more open application programming interfaces to the OEM backend of the telematics entity system 310 for the vehicle's current GPS location information using its VIN.” in Paragraph [0075], and “The telematics system OEM backend site 310 communicates with the vehicle's navigation system and sends back the vehicle location information from the vehicle's navigation system via the one or more open application programming interfaces to the cloud based system for a package exchange with a vehicle service 340.” in Paragraph [0076]); and a delivery request transmitting section that transmits delivery request information including information, on the article, specified by the delivery request and information on the position, of the vehicle, recognized by the vehicle position recognizing section to a delivery company system, when the delivery request accepting section accepts the delivery request (See “The retailer's website 258 sends shipping information to the package-delivery-entity-system 302, such as FedEx. The shipping data can include the customer/user data.” in Paragraph [0036] and “The retail website 258 includes an option of delivery to a mobile location (e.g., a vehicle 252). The user/customer adds items to the shopping cart (612). After being done with shopping the user/customer proceeds to checkout (614). At checkout, the user/customer requests for Box2GoDelivery (e.g., delivery to a vehicle) (616). The customer/user 312 enters the expected delivery location (expected location of the vehicle 252) (618) and places the order (622). Additionally, and the retail website 258 prepares the order details 623 and the shipping details 624 and sends the order details and shipping details to the package delivery system 302 (626). The order details can include user details (user data) such as name and VIN of the vehicle. The shipping details can include the expected location of the vehicle. After receiving a request for delivery to a mobile location (e.g., the vehicle 252), the package delivery system 302 sends the user data to the cloud based system for a package exchange with a vehicle service 340 ...” in Paragraph [0120]).
OZ does not explicitly teach; however, GROSS teaches a first article accommodation determining section that recognizes a size of the article and a possible accommodation capacity of a vehicle room of the vehicle that is set based on a prescribed accommodation amount of a carriage room of the vehicle (See “The apparatus comprises an optical capture apparatus, for example, a camera, a graphical user interface and a processing apparatus. The processing apparatus is capable of determining object dimensions of objects with which the vehicle needs to be loaded automatically using the optical capture apparatus. On the basis of the object dimensions of the objects and a cargo space dimension of a cargo space of the vehicle, the processing apparatus is capable of determining an arrangement of the objects in the cargo space of the vehicle.” in Paragraph [0025], “The apparatus comprises ... a processing apparatus that is capable of determining object dimensions of objects with which the vehicle needs to be loaded and of determining an arrangement of the objects in a cargo space of the vehicle on the basis of the object dimensions of the objects and a cargo space dimension of the cargo space.” in Paragraph [0026], and “On the basis of the vehicle type and the seat configuration described above, the cargo space dimensions that are relevant to loading can be determined in operation 13.” in Paragraph [0032]) and a number of passengers of the vehicle (See “Furthermore, it is also possible, by way of example, for the maximum permissible extra load weight to be determined, for example, by taking into account the number of passengers, which is obtained from the seats that are blocked for loading.” in Paragraph [0032]), and 
determines whether or not it is possible to accommodate the article into the vehicle room of the vehicle by comparison of the size of the article and the possible accommodation capacity (See “The method involves object dimensions of objects with which the vehicle needs to be loaded being determined and an arrangement of the objects in a cargo space of the vehicle being determined on the basis of the object dimensions of the objects and a cargo space dimension of the cargo space.” in Paragraph [0017] and “In addition, a seat configuration of the vehicle can be captured and the cargo space dimension of the cargo space in the vehicle can be determined on the basis of the seat configuration. In many vehicles, the cargo space can be organized in a variable manner by tilting or removing seats. An appropriate, for example, graphical, user interface can be used by a user to input the current or desired seat configuration of the vehicle, for example, and this seat configuration can be taken into account for determining the loading recommendation or load securing recommendation.” in Paragraph [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery system of OZ to include a first article accommodation determining section that recognizes a size of the article and a possible accommodation capacity of a vehicle room and determines whether or not it is possible to accommodate the article into the vehicle room, as taught by GROSS since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over OZ in view of GROSS and LUO et al. (US PG Pub. No. 2020/0090117 A1; hereinafter "LUO").
Regarding Claim 9, OZ in view of GROSS teaches all the limitations of Claim 8 as described above. OZ in view of GROSS does not explicitly teach; however, LUO teaches a first accommodation impossible notifying section that notifies at least any one of an acceptance terminal device used in acceptance of the delivery request by the delivery request accepting section, a terminal device of the user, and the delivery company system that accommodation of the article into the vehicle is impossible, when accommodation of the article into the vehicle room is determined as impossible Page 5 of 11National Stage of PCT Application No : PCT/JP2018010594by the first article accommodation determining section (See “Method 300 also identifies 306 a vehicle to receive the order and determines 308 what kind of storage compartments are available in the vehicle that will be receiving the order. For example, the method may determine the number of compartments, the size of the compartments, and the types of compartments (e.g., heated, cooled, or ambient temperature). Based on the identified temperature-sensitive items and the vehicle's available compartments, method 300 determines 310 whether the vehicle has appropriate compartments to receive the order. For example, the method may determine if the heated compartment is large enough to accommodate temperature-sensitive items that need heat and if the cooled compartment is large enough to accommodate temperature-sensitive items that need cooling. If the vehicle's compartments are not appropriate for the items in the order, a message is generated 312 indicating that the identified vehicle cannot receive the order.” in Paragraph [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery system of OZ in view of GROSS to include a first accommodation impossible notifying section that notifies at least any one of an acceptance terminal device used in acceptance of the delivery request by the delivery request accepting section, a terminal device of the user, and the delivery company system that accommodation of the article into the vehicle is impossible, as taught by LUO, in order to make aware of other parties (e.g., customer, delivery company system, order processing system) that the requested delivery service is not possible to perform.
Regarding Claim 11, OZ in view of GROSS teaches all the limitations of Claim 8 as described above. OZ does not explicitly teach; however, GROSS teaches a second article accommodation determining section that recognizes a size of the article (See “The apparatus comprises an optical capture apparatus, for example, a camera, a graphical user interface and a processing apparatus. The processing apparatus is capable of determining object dimensions of objects with which the vehicle needs to be loaded automatically using the optical capture apparatus. On the basis of the object dimensions of the objects and a cargo space dimension of a cargo space of the vehicle, the processing apparatus is capable of determining an arrangement of the objects in the cargo space of the vehicle.” in Paragraph [0025]), and determines whether or not it is possible to accommodate the article into a vehicle room of the vehicle based on the size of the article and vehicle room situation information that is transmitted from the vehicle and that indicates a situation of the vehicle room of the vehicle (See “The method involves object dimensions of objects with which the vehicle needs to be loaded being determined and an arrangement of the objects in a cargo space of the vehicle being determined on the basis of the object dimensions of the objects and a cargo space dimension of the cargo space.” in Paragraph [0017], “In addition, a seat configuration of the vehicle can be captured and the cargo space dimension of the cargo space in the vehicle can be determined on the basis of the seat configuration. In many vehicles, the cargo space can be organized in a variable manner by tilting or removing seats. An appropriate, for example, graphical, user interface can be used by a user to input the current or desired seat configuration of the vehicle, for example, and this seat configuration can be taken into account for determining the loading recommendation or load securing recommendation.” in Paragraph [0024], and “Operation 12 of the method 10 involves a desired seat configuration being captured. FIG. 4 shows a corresponding output on the graphical user interface 22 of the apparatus 20. On the basis of which seats can be folded and which seats are released for loading purposes, the maximum possible loading volume changes. Folding seats can be tilted or set upright by sweeping over the relevant seat areas in a representation of the vehicle 61, for example. Areas in the vehicle 61 that are not intended to be taken into account by the loading planning and are therefore blocked for loading can be configured using fields 42-45, for example. The maximum possible loading volume when all available areas in the vehicle 61 are exhausted can be displayed in field 46, for example, and the volume that is actually released at present, which is obtained by taking into account the input fields 42-45, can be displayed in field 47. On the basis of the vehicle type and the seat configuration described above, the cargo space dimensions that are relevant to loading can be determined in operation 13. Further, securing options for securing the load can be determined in operation 13. Furthermore, it is also possible, by way of example, for the maximum permissible extra load weight to be determined, for example, by taking into account the number of passengers, which is obtained from the seats that are blocked for loading.” in Paragraph [0032]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery system of OZ to include a second article accommodation determining section that recognizes a size of the article and determines whether or not it is possible to accommodate the article into a vehicle room of the vehicle, as taught by GROSS since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
OZ in view of GROSS does not explicitly teach; however, LUO teaches a second accommodation impossible notifying section that notifies at least any one of an acceptance terminal device that is used in acceptance of the delivery request by the delivery request acceptance section, a terminal device of the user, and the delivery company system that accommodation of the article into the vehicle is impossible, when accommodation of the article into the vehicle room is determined as impossible by the second article accommodation determining section (See “Method 300 also identifies 306 a vehicle to receive the order and determines 308 what kind of storage compartments are available in the vehicle that will be receiving the order. For example, the method may determine the number of compartments, the size of the compartments, and the types of compartments (e.g., heated, cooled, or ambient temperature). Based on the identified temperature-sensitive items and the vehicle's available compartments, method 300 determines 310 whether the vehicle has appropriate compartments to receive the order. For example, the method may determine if the heated compartment is large enough to accommodate temperature-sensitive items that need heat and if the cooled compartment is large enough to accommodate temperature-sensitive items that need cooling. If the vehicle's compartments are not appropriate for the items in the order, a message is generated 312 indicating that the identified vehicle cannot receive the order.” in Paragraph [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery system of OZ in view of GROSS to include a second accommodation impossible notifying section that notifies at least any one of an acceptance terminal device that is used in acceptance of the delivery request by the delivery request acceptance section, a terminal device of the user, and the delivery company system that accommodation of the article into the vehicle is impossible, as taught by LUO, in order to make aware of other parties (e.g., customer, delivery company system, order processing system) that the requested delivery service is not possible to perform.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over OZ in view of GROSS and Bahrainwala.
Regarding Claim 10, OZ in view of GROSS teaches all the limitations of Claim 8 as described above. OZ does not explicitly teach; however, GROSS teaches ... accommodation of the article into the carriage room of the vehicle is determined as possible by the first article accommodation determining section (See “The apparatus comprises ... a processing apparatus that is capable of determining object dimensions of objects with which the vehicle needs to be loaded and of determining an arrangement of the objects in a cargo space of the vehicle on the basis of the object dimensions of the objects and a cargo space dimension of the cargo space.” in Paragraph [0026] and “On the basis of the vehicle type and the seat configuration described above, the cargo space dimensions that are relevant to loading can be determined in operation 13.” in Paragraph [0032]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery system of OZ to include accommodation of the article into the carriage room of the vehicle is determined as possible by the first article accommodation determining section, as taught by GROSS since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
OZ in view of GROSS does not explicitly teach; however, Bahrainwala teaches wherein the delivery request transmitting section transmits information on the virtual key capable of unlocking only a door of a carriage room to the delivery company system, when ... (See “Accordingly, the delivery security system 199 beneficially enables a courier 103 to securely access a parked vehicle 123 to deliver packages to the parked vehicle 123 when the driver of the parked vehicle 123 has requested and authorized a package to be delivered to the parked vehicle 123. The driver 104 is provided with a graphical user interface that they can use to give permission for deliveries to the parked vehicle 123 (during the checkout process when buying an item using the e-commerce site) and select different levels of access for different deliveries ...” in Paragraph [0154] wherein it can be seen that the “different levels of access” can be “unlocking only a door of a carriage room” as described in in Paragraph [0125] –  “At step 317, the delivery security system unlocks the electronic trunk lock; this step may not occur until the courier, who may have a smartphone app including a graphical key for issuing an unlock command which is receivable by the delivery security system, provides an input to indicate that the trunk should be unlocked. The trunk will remain unlocked for a limited amount of time. All other access points to the vehicle are locked when the trunk is unlocked.”).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery system of OZ in view of GROSS to include the virtual key capable of unlocking only a door of a carriage room to the delivery company system, as taught by Bahrainwala, in order to make sure that all other doors of the car is locked when the trunk (e.g. carriage room) is unlocked (See Paragraph [0125] of Bahrainwala) which will reduce the risk of loss of customer’s belongings left in the car (e.g. a mobile phone left on the backseat).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over OZ in view of GROSS, LUO, and Bahrainwala.
Regarding Claim 12, OZ in view of GROSS and LUO teaches all the limitations of Claims 8 and 11 as described above. OZ does not explicitly teach; however, GROSS teaches ... accommodation of the article into the specific area configuring the vehicle room of the vehicle is determined as possible by the second article accommodation determining section (See “The apparatus comprises ... a processing apparatus that is capable of determining object dimensions of objects with which the vehicle needs to be loaded and of determining an arrangement of the objects in a cargo space of the vehicle on the basis of the object dimensions of the objects and a cargo space dimension of the cargo space.” in Paragraph [0026] and “Operation 12 of the method 10 involves a desired seat configuration being captured. FIG. 4 shows a corresponding output on the graphical user interface 22 of the apparatus 20. On the basis of which seats can be folded and which seats are released for loading purposes, the maximum possible loading volume changes... Areas in the vehicle 61 that are not intended to be taken into account by the loading planning and are therefore blocked for loading can be configured using fields 42-45, for example... On the basis of the vehicle type and the seat configuration described above, the cargo space dimensions that are relevant to loading can be determined in operation 13.” in Paragraph [0032]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery system of OZ to include accommodation of the article into the specific area configuring the vehicle room of the vehicle is determined as possible by the second article accommodation determining section, as taught by GROSS since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
OZ in view of GROSS and LUO does not explicitly teach; however, Bahrainwala teaches wherein the delivery request transmitting section transmits information on the virtual key capable of unlocking only a door of a specific area, of doors of the vehicle room to the delivery company system, when ... (See “For example, the courier smartphone 130B includes a mobile application 506 which provides a front end interface that enables the courier 103 to use the key module 505 even though the courier 103 may not be aware of the existence of the key module 505. The mobile application 506 generates a graphical user interface which includes inputs which allow the courier 103 to request the trunk 171 to be opened so that a packaged can be delivered to the parked vehicle 123. Responsive to this input, the mobile application 506 causes the courier smartphone 130B to transmit a wireless signal (e.g., DSRC, cellular, etc.) that includes a secure digital key which is securely stored in the key module 505. In some embodiments, one or more of the secure digital key and the key module 505 are temporarily provided to the courier smartphone 130B via the network 105 for the limited purpose of making a delivery to the parked vehicle 123.” in Paragraph [0153] and “Accordingly, the delivery security system 199 beneficially enables a courier 103 to securely access a parked vehicle 123 to deliver packages to the parked vehicle 123 when the driver of the parked vehicle 123 has requested and authorized a package to be delivered to the parked vehicle 123. The driver 104 is provided with a graphical user interface that they can use to give permission for deliveries to the parked vehicle 123 (during the checkout process when buying an item using the e-commerce site) and select different levels of access for different deliveries ...” in Paragraph [0154] wherein it can be seen that the “different levels of access” can be “unlocking doors except for at least a door of a driver’s seat”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery system of OZ in view of GROSS and LUO to include the virtual key capable of unlocking only a door of a specific area, of doors of the vehicle room to the delivery company system, as taught by Bahrainwala, in order to reduce the risk of loss of customer’s belongings left in the car (e.g. a mobile phone left on the front seat) by giving permission to unlock only a door of a specific area (e.g. backdoor that give access only to the backseat).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
STARK et al. (US 2017/0017920 A1) teaches a method for dropping off a shipment in a motor vehicle.
Boccuccia et al. (US 2021/0097486 A1) teaches a method for parcel delivery service that permits secure and timely delivery of items to unattended vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYAR M KYU whose telephone number is (571)272-3419. The examiner can normally be reached Mon-Fri 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.M.K./Examiner, Art Unit 3628                                                                                                                                                                                                        
/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        8/30/2022